IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


ROY BISSONETTE,

             Appellant,

 v.                                                            Case No. 5D16-713

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed September 16, 2016

3.850 Appeal from the Circuit Court
for Brevard County,
Charles G. Crawford, Judge.

J. Jeffrey Dowdy, Chief Assistant
Public Defender, and Michael B.
Schoenberg, Assistant Public Defender,
Sanford, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kristen L. Davenport,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Roy Bissonette ("Appellant") appeals the postconviction court's denial of his

Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. We reverse the

postconviction court's order and remand for resentencing consistent with this opinion.
       In 1973, Appellant, then 16 years old, was convicted of first-degree murder. The

trial court sentenced him to life in prison with the possibility of parole after 25 years. In

2015, Appellant filed this rule 3.850 motion for postconviction relief, alleging that the

Florida parole system does not provide him a meaningful opportunity for early release

based on demonstrated maturity and rehabilitation as required by Miller v. Alabama, 132

S.Ct. 2455 (2012), and Graham v. Florida, 560 U.S. 48 (2010). Appellant, who has now

served over 42 years of his sentence, alleged that he has a presumptive parole release

date ("PPRD") of 2073, likely well after the end of his natural life. The postconviction court

denied Appellant's motion, reasoning that Miller applies only to a juvenile homicide

offender sentenced to life without the possibility of parole.

       Following the postconviction court's decision, our supreme court determined that

a juvenile first-degree murder offender's mandatory sentence of life in prison, despite his

eligibility for parole after 25 years, violated Miller and its progeny. Atwell v. State, 41 Fla.

L. Weekly S244 (Fla. May 26, 2016). The court reasoned that Florida's parole system

does not "provide for individualized consideration of [defendant's] juvenile status at the

time of the murder, as required by Miller." Id. Moreover, the court noted that the parole

guidelines established a presumptive release date in the year 2130, approximately 140

years after the defendant committed his offense. Id. In reaching this conclusion, the court

rejected the State's assertion that the sentence was legal because it allowed for the

possibility of parole. Id. at S246. Therefore, the court reversed and remanded for

resentencing with retroactive application of the new juvenile sentencing structure codified

in chapter 2014-220, Laws of Florida. Id.




                                               2
      Although the postconviction court correctly denied Appellant's motion at the time,

that decision cannot stand in light of Atwell. Like Atwell, although Appellant technically

did not receive a life-without-parole sentence, his PPRD recommends a release date in

2073, 100 years after his conviction and sentence. Thus, we find that Appellant's

sentence violates Miller because the sentencing court effectively imposed a life-without-

parole sentence. As explained above, our supreme court has determined that the proper

remedy for a Miller violation is to reverse and remand for resentencing in conformance

with the new juvenile sentencing structure reflected in chapter 2014-220, Laws of Florida.

See Horsley v. State, 160 So. 3d 393, 405 (Fla. 2015). Accordingly, we reverse and

remand for resentencing consistent with this opinion.



      REVERSED and REMANDED for RESENTENCING.


SAWAYA, BERGER and WALLIS, JJ., concur.




                                            3